 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDConvalescentHospital ManagementCorp. d/b/a Elm-crestConvalescentHospitalandHospital andProfessionalEmployeesDivision,Local 399,BuildingService EmployeesInternational Union,AFL-CIO,Petitioner.Case 21-RC-10798September27, 1968DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, executed on April 19, 1968, anelection by secret ballot was conducted on June 6,1968, under the direction and supervision of theRegional Director for Region 21, among the employ-ees in the stipulated unit. At the conclusion of theelection, the parties were furnished with a tally ofballots,which showed that, of approximately 38eligible voters, 36 cast ballots, of which 14 were forthe Petitioner, none were for the Intervenor,' 18were cast against the participating labor organizations,and 4 were challenged. The challenged ballots weresufficient in number to affect the results of theelection. Thereafter, on June 13, 1968, the Petitionerfiledtimelyobjections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoardRules and Regulations and Statements ofProcedure, Series 8, as amended, the Regional Direc-tor conducted an investigation of the challenges andobjections, and, on July 24, 1968, issued and dulyserved upon the parties his Report on ChallengedBallots and Objections, in which he recommendedthat the challenges to the ballots of Lois Bryan, MaeRice, and Doris Deane be overruled, and that thechallenge to the ballot of Jessie Morales be sustained,but inasmuch as the ballots of Bryan, Rice, and Deanewere not determinative of the results of the election,that their ballots not be opened and counted. Withrespect to the Petitioner's objections, the RegionalDirector recommended that objections 2 and 3 beoverruled, that objection 1 be sustained, and, accord-ingly, that the election conducted on June 6, 1968,be set aside and a second election directed. There-after, the Employer filed timely exceptions to theRegional Director's Report.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer, including dietaryemployees, maids, janitors, storekeepers, mainte-nance employees, ground keepers, orderlies, nur-ses'aides, licensed vocational nurses, laboratoryhelpers and laundry employees; excluding all officeclerical employees, professional employees, physi-cians, registered nurses, guards, watchmen andsupervisors as defined in the Act.5.The Board has considered the Regional Direc-tor'sReport, the Employer's exceptions, and theentire record in this case, and hereby makes thefollowing findings.'By its objection 1, the Petitioner alleges that theIntervenor published false and misleading materialwhichmisrepresented the wage rates in contractssigned by the Petitioner with other nursing homefacilities located in the State of California, materiallyaffecting the results of the election. The handbillreliedon by the Regional Director in sustainingobjection 1 was distributed by the Intervenor on June5, the day preceding the election, and stated that the"typical" contract entered into between the Petition-er and several Hillhaven Convalescent hospitals con-tained the following extract:1Professional,Hospital Employees Union, Local Union No. 986,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.2 The Employer excepted only to the Regional Director's findingand conclusion with respect to objection 1. In the absence ofexceptions,we adopt,pro forma,the Regional Director's other findingsand conclusions173 NLRB No. 7 ELMCREST CONVALESCENT HOSPITAL39399's WAGE RATESStarting3 Mo6 Mo18 Mo30 MoClassificationWageEmployEmployEmployEmployNurses'Aides$1 40$145$150$1 55$1.60Orderly1.501551 601 651 70Janitor....1.501551 601 651 70Housekeeping1 351.401.451 501 55Laundry1351 401 451501.55First Cook ..1 851 901 952 002 05Cook1.651701 751801.85Kitchen Helpers1 351 401.451 501 55LVN....2 252 302 352 402.45The Regional Director found that the extract setforth above did not represent current rates, and thatthe wage clause in the Hillhaven contract contained aprovision requiring that wage rates for the severalclassifications be adjusted upward in the event of anychange in the rates provided for under the CaliforniaMinimum Wage Law. The Regional Director alsofound that the California minimum wage rate wasincreased to $1.65 on February 1, 1969, and that theinvestigation revealed no evidence that the Petitionerhad entered into any contracts providing for wageslower than the minimum rate since that date. Presum-ing that the employees would be fully aware of the$1 65 minimum wage rate, the Regional Directorconcluded, nevertheless, that the employees mighthave believed from the contents of the Intervenor'shandbill of June 5, that the Petitioner could, and did,negotiate rates that fell below the minimum. Inas-much as the Regional Director concluded that theIntervenor's handbill was distributed at a time whichprecluded the Petitioner fromissuing aneffectivereply, he recommended that objection 1 be sustained.For the reasons set forth below, we do not agree.The record before us reveals that the issue of thewage rates under the Petitioner's contracts wasinterjected into the campaign at least a week prior tothe election. As the Regional Director found, approxi-mately 1 week before the election the Intervenorissued a handbill which stated,inter alia,that thePetitioner was "still signing contracts calling for aslow as $1.35 per hour." However, this misrepresenta-tion was corrected by a letter sent by the Employerto the employees 2 days before the election. TheEmployer's letter contained references to the wagerates in the Hillhaven contract and the CaliforniaMinimum Wage Law, and stated.... as you mightguess, nurses' aidesstart at$1.65an hour, theminimum wage required by law3The Petitioner did not reply to the Intervenor'shandbill.Under these circumstances, we cannot agree thatthe contents of the Intervenor's handbill of June 5constituted such a substantial misrepresentation ordeparture from the truth as could reasonably beexpected to have a significant impact on the elec-tion.4 Furthermore, in our view, the issue of the wagerates under the Petitioner's contracts was interjectedinto the campaign sufficiently in advance of theelection to allow the employees to make an indepen-dent evaluation of the Intervenor's assertions, andlikewise, to allow the Petitioner an adequate opportu-nity to refute any inaccuracies, misstatements, oromissions 5Accordingly, we shall overrule the Re-gional Director's recommendation as to objection 1,and as the votes cast for the Petitioner and theIntervenor were less than majority of the valid votescast, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for either Hospital andProfessional Employees Division, Local 399, BuildingService Employees International Union, AFL-CIO,or Professional, Hospital Employees Union, LocalUnion No. 986, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, and that neither of the said labor organiza-tions is the exclusive representative of the employeesin the unit found appropriate within the meaning ofSection 9(a) of the Act.3 Emphasis as in the original.4 Hollywood Ceramics Company, Inc,140 NLRB 221, 2245General Electric Company, Specialty Control Department,162NLRB No 91